                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


SARAH W., and A.L.,
                                                       MEMORANDUM DECISION AND
                       Plaintiffs,                             ORDER
v.

CIGNA HEALTH and LIFE INSURANCE                              Case No: 2:19-cv-00629-DB
COMPANY, and the MOUNT KISCO
MEDICAL GROUP P.C. HEALTHCARE
BENEFIT PLAN,                                                 District Judge Dee Benson

                       Defendants.


       Before the court is Defendants’ Motion to Dismiss Plaintiffs’ Second Cause of Action.

(Dkt. No. 6.) The motion has been fully briefed by the parties, and the court has considered the

facts and arguments set forth in those filings. Pursuant to civil rule 7-1(f) of the United States

District Court for the District of Utah Rules of Practice, the court elects to determine the motion

on the basis of the written memoranda and finds that oral argument would not be helpful or

necessary. DUCivR 7-1(f).

                                         BACKGROUND

       At all times relevant to this matter, Plaintiff Sarah W. was a participant in the Mount

Kisco Medical Group P.C. Healthcare Benefit Plan (“the Plan”), administered by Cigna Health

and Life Insurance Company (“Cigna”). (Dkt. No. 2, ¶¶ 2–3.) Sarah W.’s son, Plaintiff A.L., was

a beneficiary of the Plan at all relevant times. (Id. ¶¶ 1, 3.) From an early age, A.L. has received

treatment for his mental health conditions of depression, anxiety, and autism spectrum disorder.

(Id. ¶ 9.) More recently, A.L. has expressed suicidal ideation and made a threat of suicide. (Id. ¶¶

12–14.)
       A.L. was admitted for inpatient treatment at Aspiro Adventure Therapy (“Aspiro”) from

May 29, 2017, to August 2, 2017. (Id. ¶¶ 4, 16.) Cigna determined that A.L.’s symptoms did not

satisfy the Plan’s medical necessity criteria for admission and stay in a residential treatment

setting, and accordingly denied coverage for A.L.’s treatment at Aspiro. (Id. ¶ 17.) Plaintiffs

submitted an appeal to this decision, and after review of A.L.’s case, Cigna upheld the denial of

benefits for A.L.’s treatment at Aspiro. (Id. ¶¶ 18–29.)

       Following his stay at Aspiro, A.L. was admitted for inpatient treatment at Telos

Residential Treatment Center (“Telos”) on August 2, 2017. (Id. ¶¶ 4, 30.) Cigna denied payment

for the medical care that A.L. received at Telos because Cigna determined that such residential

treatment was not medically necessary under the Plan. (Id. ¶ 31.) Plaintiffs appealed this

decision, and Cigna upheld the denial of benefits. (Id. ¶¶ 32–36.) On May 21, 2018, A.L. moved

from Telos’ residential program to its partial hospitalization program. (Id. ¶ 38.) Cigna also

determined that this treatment was not medically necessary under the terms of the Plan and

denied payment for A.L.’s partial hospitalization. (Id. ¶ 39.) A.L.’s father submitted an appeal to

Cigna, and Cigna once again upheld the denial of benefits. (Id. ¶¶ 40–47.)

       Plaintiffs filed their Complaint on September 5, 2019 alleging the following two causes

of action: (1) a claim for recovery of benefits under 29 U.S.C. § 1132(a)(1)(B) (“Count I”); and

(2) a claim for violation of the Mental Health Parity and Addiction Equity Act (“Parity Act” or

“MHPAEA”) under 29 U.S.C. § 1132(a)(3) (“Count II”). (Id. ¶¶ 51–67.) Defendants have now

filed a Motion to Dismiss Plaintiffs’ Second Cause of Action under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (Dkt. No. 6.) For the reasons states below, Defendants’ motion is

granted.
                               MOTION TO DISMISS STANDARD

        “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted). Under Rule 12(b)(6), the

court must accept all well-pleaded allegations in the Complaint as true and view those allegations

in the light most favorable to the nonmoving party. Stidham v. Peace Officer Standards &

Training, 265 F.3d 1144, 1149 (10th Cir. 2001) (quoting Sutton v. Utah Sch. for the Deaf &

Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Plausibility, in the context of a motion to dismiss, constitutes facts which allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“‘Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements,’ do not count as well-pleaded facts.” Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir.

2018) (quoting Iqbal, 556 U.S. at 678).

                                            DISCUSSION

        The Parity Act “requires that a plan’s treatment and financial limitations on mental health

or substance abuse disorder benefits cannot be more restrictive than the limitations for medical

and surgical benefits.” Roy C. v. Aetna Life Ins. Co., No. 2:17CV1216, 2018 WL 4511972, at *3

(D. Utah Sept. 20, 2018) (citing 29 U.S.C. § 1185a(a)(3)(A)(ii)); see also 75 Fed. Reg. 5410,

5412–13 (Feb. 2, 2010). “Because the Parity Act ‘targets limitations that discriminate against
mental health and substance abuse treatments in comparison to medical or surgical treatments,’

to survive the dismissal of a Parity Act claim, a plaintiff must allege a medical or surgical

analogue that the plan treats differently than the disputed mental health or substance abuse

services.” Roy C., 2018 WL 4511972, at *3 (emphasis in original).

        Having reviewed the facts and arguments set forth in the Complaint and the parties’

briefings, the court finds that Plaintiffs’ allegations are insufficient to state a claim under the

Parity Act. Plaintiffs assert that Defendants violated the Parity Act because disparate treatment

existed in the way that Defendants evaluated A.L.’s claims for inpatient mental health treatment

at Aspiro and Telos in comparison to the way that Defendants evaluate claims for inpatient

treatment at analogous medical or surgical centers, such as skilled nursing facilities, inpatient

hospice care, and rehabilitation facilities. (Dkt. No. 2, ¶¶ 60–66.) However, nowhere in their

Complaint do Plaintiffs provide facts to support such a conclusion. Plaintiffs “fail to allege with

specificity facts showing a disparity in [Cigna’s] application of limitation criteria” or “how a

disparity arises between criteria Defendant used to deny coverage for [A.L.’s] treatment and

criteria for analogous medical or surgical treatment.” See Jeff N. v. United HealthCare Ins. Co.,

No. 2:18-CV-00710-DN-CMR, 2019 WL 4736920, at *4 (D. Utah Sept. 27, 2019). Instead,

Plaintiffs’ Parity Act claim is supported by speculative statements and legal conclusions, which

do not constitute well-pleaded facts. See Warnick, 895 F.3d at 751.

        Plaintiffs contend that they lack the necessary information to include more specific facts

in order to state a Parity Act claim because Defendants failed to provide Plaintiffs with the Plan’s

medical necessity criteria for medical/surgical and mental health/substance use disorder benefits.

However, the court will not allow Plaintiffs to conduct a discovery fishing expedition on a cause

of action that lacks the factual support required by Rule 12(b)(6).
                                       CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss (Dkt. No. 6) is hereby

GRANTED, and Plaintiffs’ Second Cause of Action is dismissed with prejudice.



              DATED this 3rd day of March, 2020.

                                           BY THE COURT:



                                           Dee Benson
                                           United States District Judge
